731 P.2d 1072 (1987)
83 Or.App. 516
STATE of Oregon, Appellant,
v.
Randy OLSON, Respondent.
CR5-1106-20; CA A40159.
Court of Appeals of Oregon.
Argued and Submitted November 20, 1986.
Decided January 28, 1987.
Stephen F. Peifer, Asst. Atty. Gen., Salem, argued the cause for appellant. With him on the brief were Dave Frohnmayer, *1073 Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Thomas J. Crabtree, Bend, argued the cause for respondent. With him on the brief was Crabtree & Rahmsdorff, Bend.
Before BUTTLER, P.J., and WARREN and ROSSMAN, JJ.
PER CURIAM.
The sole issue in this case is whether a defendant who is in full custody has a right under Article I, section 12, of the Oregon Constitution, to be given, not only the warnings required by Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), but also to be advised that he may terminate questioning at any time.
In State v. Sparklin, 296 Or. 85, 672 P.2d 1182 (1983), the Supreme Court held that the Oregon Constitution does not require warnings beyond those required by Miranda and held that, "as long as the text of the federal Miranda warnings remains the law, we think that the convenience of a single text exceeds any gain from improving that text." 296 Or. at 89, 672 P.2d 1182. The court's statement that it requires the police "to inform a detained person that he may terminate questioning at any time" is dictum and is not the law of this state. See State v. Smith, 301 Or. 681, 696 n. 10, 725 P.2d 894 (1986). Because the trial court suppressed defendant's statements, made after he was advised of his rights in compliance with Miranda, we reverse and remand for trial.
Reversed and remanded.